 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   JOEL JAMES CLOUD,                                   No. 2: 19-cv-2249 WBS KJN P
11                       Plaintiff,
12           v.                                          ORDER
13   CDCR, et al.,
14                       Defendants.
15

16           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19           On February 12, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

22   objections to the findings and recommendations.

23           The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26           1. The findings and recommendations filed February 12, 2020, are adopted in full; and

27           2. This action is dismissed.

28   Dated: March 12, 2020
                                                        1
       /clou2249.800
